Citation Nr: 0735915	
Decision Date: 11/15/07    Archive Date: 11/26/07

DOCKET NO.  04-26 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a lung condition.

2.  Entitlement to service connection for Hepatitis B.

3.  Entitlement to service connection for stomach and 
digestive problems, including as secondary to Hepatitis B and 
to in-service asbestos exposure.

4.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from May 1960 through May 
1963.  He also served in the reserves thereafter.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

The veteran, in a November 2002 statement, clarifies for the 
RO that he is not claiming a lung disability secondary to in-
service asbestos exposure, but goes on to state that he has 
had cracked skin and black spots on his skin secondary to in-
service asbestos exposure.  This claim is REFERRED to the RO 
for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran is seeking service connection for several 
disabilities.  These claims cannot be finally adjudicated at 
this time as additional development is necessary.  

A review of the claims folder reveals that the veteran's 
complete periods of service have not been verified, including 
verification of the types of reserve service, such as active 
duty for training (ACDUTRA) and inactive duty for training 
(INACDUTRA).  A December 2003 Report of Contact shows that 
the veteran stated that he was in the reserves from 1975 
through 1989.  A December 2003 verification of service shows 
reserve service from 1975 to 1989.  However, among the 
veteran's service medical records is a September 1963 
enlistment examination for the "ARNG."  This suggests that 
there was reserve service prior to 1975.  While the periods 
of Army active duty are apparent from the veteran's DD-214 
(May 1960 to May 1963), the veteran's reserve service dates 
are unclear from the record and must be verified before a 
decision as to service connection can be rendered.  It is 
also imperative to know all dates for active reserve service, 
ACDUTRA, and INACDUTRA, before a decision as to service 
connection can be rendered.

Once all periods of service are verified, the RO must ensure 
that VA has met its duty to assist by obtaining all service 
medical records for each period of service.  38 C.F.R. 
§ 3.159(c)(2) (2007).  This duty requires VA to search all 
relevant sources of reserve service records, including the 
National Personal Records Center (NPRC), as well as the 
specific reserve unit, and any other relevant source.  The 
duty to assist the veteran in obtaining all relevant service 
medical records also includes ensuring that the service 
records are complete as to the veteran's May 1960 to May 1963 
period of active service.  The veteran has stated that he was 
treated in a field hospital in Korea for high fever and 
weakness, which he claims was the initial manifestation of 
his Hepatitis B.  See November 2002 veteran statement.  The 
service medical records currently in the claims folder show 
no hospitalization in Korea.  There is no indication in the 
claims folder that the RO has attempted to verify and obtain 
records of such hospitalization.  The RO should obtain the 
complete 201 personnel file for the veteran, verify his dates 
of service in Korea, and obtain all relevant hospital and 
other service medical records from that time.  38 C.F.R. 
§ 3.159(c)(2) (2007).  

Also, with regard to the veteran's Hepatitis B claim, the 
Board notes that the October 2003 VA examiner diagnosed 
Hepatitis B and opined that it is at least as likely as not 
that Hepatitis B was caused by pre-service tattoos, and also 
that sexual activity during service could have caused the 
Hepatitis B.  This raises the issue of whether this was a 
preexisting condition or whether it was incurred during 
active service.  Under 38 U.S.C.A. § 1111, the veteran is 
afforded a presumption of sound condition upon entry into 
service, except for any defects noted at the time of entry 
examination.  That presumption can only be rebutted by clear 
and unmistakable evidence that a disability existed prior to 
service and was not aggravated by service.  See Monroe v. 
Brown, 4 Vet. App. 513, 515 (1993); Green v. Derwinski, 
1 Vet. App. 320, 322 (1991); 38 C.F.R. § 3.304(b).  An 
addendum to the October 2003 VA examination report is 
necessary to assess whether there is clear and unmistakable 
medical evidence of Hepatitis B prior to service, such that 
VA would rebut the veteran's presumption of soundness, and, 
if not, whether it is at least as likely as not that 
Hepatitis B was incurred during active service.  The Board 
notes that the RO obtained a February 2004 VA examiner's 
opinion regarding the etiology of Hepatitis C; however the 
veteran does not claim, nor has he been diagnosed with 
Hepatitis C.  A remand is required so that an opinion can be 
obtained regarding the etiology of he Hepatitis B.

The veteran's claims for service connection for stomach and 
digestive problems includes an allegation that these are 
secondary to the Hepatitis B and alternatively to the alleged 
asbestos exposure.  See November 2002 veteran statement, and 
June 2004 substantive appeal.  VA is required to notify the 
veteran of the evidence necessary to establish such a claim 
for secondary service connection.  
See 38 C.F.R. § 3.159(b).  The May 2003 notice in this case 
does not address the evidence necessary to establish service 
connection on a secondary basis.  Also, during the pendency 
of this appeal the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the appeal of 
Dingess v. Nicholson,  
19 Vet. App. 473 (2006), which placed two additional duties 
upon the VA.  Under Dingess, VA must also provide proper 
notice of the evidence required to establish the degrees of 
disability and the effective date of an award.  The notice 
provided to the veteran in this case is not in conformity 
with the Court's Dingess decision.  As such, this matter must 
be remanded for proper notice under 38 C.F.R. § 3.159(b)(1), 
including corrective notice under Dingess.

Accordingly, the case is REMANDED for the following action:

1. Ensure that VA has met its duty to 
notify the veteran under 38 C.F.R. 
§ 3.159(b), including issuing corrective 
notice that informs the veteran of the 
evidence necessary to establish service 
connection on a secondary basis, and is 
compliant with Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

2. Verify all periods of the veteran's 
reserve service, including when reserve or 
National Guard service began and ended, as 
well as clearly delineating the periods of 
active reserve service, active duty for 
training (ACDUTRA) and inactive duty for 
training (INACDUTRA).

3. Obtain all service records, including 
all reserve service medical records, all 
service personnel records, and all service 
medical records, including any hospital 
records from the veteran's reported 
hospitalization in Korea.

4. Obtain an addendum to the October 2003 
VA examination report to address the 
etiology of the veteran's Hepatitis B.  In 
particular, the examiner should identify 
any clear and unmistakable medical 
evidence of Hepatitis B prior to the 
veteran's active service, and, if there is 
no such evidence, the examiner is asked to 
provide an opinion regarding the etiology 
of the veteran's Hepatitis B:  Is it more 
likely than not (i.e., probability greater 
than 50 percent)), at least as likely as 
not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the veteran's 
Hepatitis B was incurred during service?  
A complete rationale should be provided 
for any opinion expressed.  A re-
examination of the veteran is not 
necessary unless it is required by the 
physician.  

5. Once all service records are obtained, 
the RO should obtain any other appropriate 
examinations regarding the veteran's lung, 
stomach, and hearing loss claims, should 
they be necessary for a decision to be 
rendered.

6.  Readjudicate the veteran's claims. If 
the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



